Case 1:19-cv-03757-CBA-SMG Document 1 Filed 06/27/19 Page 1 of 8 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 19 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS,

                                                  Plaintiffs, COMPLAINT

                           -against-

 MASPETH SUPPLY CO., LLC,

                                                 Defendant.



         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
Case 1:19-cv-03757-CBA-SMG Document 1 Filed 06/27/19 Page 2 of 8 PageID #: 2



                                        THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Upon information and belief, defendant Maspeth Supply Co., LLC (“Maspeth

Supply”) is domestic limited liability company organized under the laws of the State of New York,

with its principal place of business at 55-14 48th Street, Maspeth, New York 11378, engaged in the

construction business. At all relevant times, Maspeth Supply was an employer within the meaning

of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry affecting

commerce within the meaning of section 501 of the LMRA, 29 U.S.C. § 142.

                                  STATEMENT OF FACTS

       6.      At relevant times herein, Maspeth Supply was a party to, or manifested an intention

to be bound by, a collective bargaining agreement (the “CBA”) with the Highway, Road and Street

Construction Laborers Local Union 1010 (the “Union”).

       7.      The CBA requires Maspeth Supply to pay specified contributions to the Funds and

related entities on behalf of which the Funds act as collection agents in connection with all work

performed within the trade and geographical jurisdiction of the Union (“Covered Work”).

       8.      Additionally, the CBA requires Maspeth Supply to forward specified dues check-

offs and other contributions to the Union for each hour of Covered Work performed by Maspeth

Supply’s employees.




                                                2
Case 1:19-cv-03757-CBA-SMG Document 1 Filed 06/27/19 Page 3 of 8 PageID #: 3



        9.         The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

        10.        The CBA requires Maspeth Supply to comply with payroll audits to confirm that it

is complying with its obligations under the CBA.

        11.        Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of 10%.

        12.        Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, Maspeth Supply is obligated to pay to the Funds its

attorneys' fees.

        13.        The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements.”)

        14.        The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”

        15.        Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, Maspeth Supply is bound to the terms of the Collection Policy.




                                                   3
Case 1:19-cv-03757-CBA-SMG Document 1 Filed 06/27/19 Page 4 of 8 PageID #: 4



         16.     Article II of the Collection Policy provides that if Maspeth Supply fails to make

contributions when due, Maspeth Supply is liable to the Funds for interest on the amount of unpaid

contributions at an annual rate of 10%, liquidated damages of 10% of the amount of the unpaid

contributions, reasonable audit and collections expenses, and attorneys’ fees and costs.

         17.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

         18.     Pursuant to the CBA, the Funds conducted an audit of Maspeth Supply covering

the period January 1, 2012 through December 28, 2014 (the “2012-2014 Audit”) and January 1,

2015 through September 30, 2018 (the “2015-2018 Audit”) (collectively the “Audits”).

         19.     The 2012-2014 Audit contains a principal deficiency of $33,885.25, union

assessments of $1,128.74, and dues check offs of $1,187.22.

         20.     The Funds also incurred audit costs of $1,073.00 in connection with the 2012-2014

Audit.

         21.     The 2015-2018 Audit contains a principal deficiency of $218,076.46, union

assessments of $8,945.50, and dues check offs of $7,344.22.

         22.     Further, the Funds incurred an audit cost of $2,301 in connection with the 2015-

2018 Audit.

         23.     Despite demand for payment, these amounts remain outstanding.




                                                 4
Case 1:19-cv-03757-CBA-SMG Document 1 Filed 06/27/19 Page 5 of 8 PageID #: 5



         24.   In addition, Maspeth owes interest on the late payment of contributions for the

period June 2014 through December 2018 in the amount of $8,761.77.

         25.   Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185, Maspeth Supply is liable to the Funds for contributions and costs

pursuant to the Audits in the total amount of $255,335.71 and union assessments and dues check

offs of $18,605.68 plus interest on the unpaid contributions at an annual rate of ten percent (10%),

liquidated damages of ten percent (10%) of the principal amount of the delinquency, interest on

the late payment of contributions of $8,761.77, and all reasonable attorneys’ fees, audit costs, and

collections costs incurred by Plaintiffs.

               FIRST CLAIM FOR RELIEF AGAINST MASPETH SUPPLY
                      Unpaid Contributions Under 29 U.S.C. § 1145

         26.   Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

         27.   Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

         28.   The CBA requires that Maspeth Supply make contributions to Plaintiffs for all

Covered Work it performed.

         29.   Pursuant to the 2012-2014 Audit, Maspeth Supply owes contributions in the

amount of $33,885.25, union assessments of $1,128.74, and dues check offs of $1,187.22.

         30.   The Funds also incurred audit costs of $1,073.00 in connection with the 2012-2014

Audit.




                                                 5
Case 1:19-cv-03757-CBA-SMG Document 1 Filed 06/27/19 Page 6 of 8 PageID #: 6



         31.    Pursuant to the 2015-2018 Audit, Maspeth Supply owes contributions in the

amount of $218,076.43, union assessments of $8,945.50, and dues check offs of $7,344.22.

         32.    Further, the Funds incurred audit costs of $2,301 in connection with the 2015-2015

Audit.

         33.    Maspeth also owes interest on the late payment of contributions for June 2014

through December 2018 of $8,761.77.

         34.    Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, Maspeth Supply is liable to Plaintiffs for: (1) delinquent contributions uncovered by the

2012-2014 Audit of $33,885.23, interest thereon, plus audit costs of $1,073.00, and union

assessments and dues check offs of $2,315.96; (2) delinquent contributions uncovered by the 2015-

2018 Audit of $218,076.43, interest thereon, plus audit costs of $2,301, and union assessments and

dues check offs of $16,289.72; (3) interest on the delinquent contributions adjudged to be due and

owing at an annual rate of 10%; (4) liquidated damages in the amount of 10% of the delinquent

contributions adjudged to be due and owing; (5) interest on the late payment of contributions for

June 2014 through December 2018 of $8,761.77; (6) reasonable attorneys' fees and costs incurred

by Plaintiffs in this action; and (7) such other legal or equitable relief as the Court deems

appropriate.

               SECOND CLAIM FOR RELIEF AGAINST MASPETH SUPPLY
               Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

         35.    Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

         36.    Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.




                                                  6
Case 1:19-cv-03757-CBA-SMG Document 1 Filed 06/27/19 Page 7 of 8 PageID #: 7



       37.      Maspeth Supply violated the terms of the CBA when it failed to timely remit all

contributions due and owing for Covered Work revealed by the Audits.

       38.      Maspeth Supply further violated the terms of the CBA when it failed to remit all

contributions for the period June 2014 through December 2018 thereby incurring interest charges

of $8,761.77.

       39.      As a result of Maspeth Supply’s violation, Plaintiffs are entitled to damages and

other equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:

             i. Award judgment in favor of Plaintiffs and against Maspeth Supply for its failure to

                timely remit contributions required by the CBA for the period January 1, 2012

                through December 31, 2014 and January 1, 2015 through September 30, 2018;

             ii. Order Maspeth Supply to pay Plaintiffs (1) delinquent contributions uncovered by

                the 2012-2014 Audit of $33,885.25, interest thereon, plus audit costs of $1,073.00,

                and union assessments and dues check offs of $2,315.96; (2) delinquent

                contributions uncovered by the 2015-2018 Audit of $218,076.43, interest thereon,

                plus audit costs of $2,301, and union assessments and dues check offs of

                $16,289.72; (3) interest on the delinquent contributions adjudged to be due and

                owing at an annual rate of 10%; (4) liquidated damages in the amount of 10% of

                the delinquent contributions adjudged to be due and owing; (5) interest on late

                payment of contributions for June 2014 through December 2018 of $8,761.77; (6)

                reasonable attorneys' fees and costs incurred by Plaintiffs in this action; and (7)

                such other legal or equitable relief as the Court deems appropriate;




                                                 7
Case 1:19-cv-03757-CBA-SMG Document 1 Filed 06/27/19 Page 8 of 8 PageID #: 8



         iii. Award Plaintiffs such other and further relief as the Court may deem just and

            proper.

Dated: New York, New York                              Respectfully submitted,
       June 27, 2019
                                                       VIRGINIA & AMBINDER, LLP

                                                By:            /s/
                                                       Nicole Marimon, Esq.
                                                       Adrianna R. Grancio, Esq.
                                                       40 Broad Street, 7th Floor
                                                       New York, NY 10004
                                                       Tel: (212) 943-9080
                                                       Attorneys for Plaintiffs




                                            8
